NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT

THE SCHOOL BOARD OF                              )
HILLSBOROUGH COUNTY                              )
FLORIDA,                                         )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )        Case No. 2D18-1463
                                                 )
STEPHANIE WOODFORD,                              )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed April 26, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Paul L.
Huey, Judge.

Robert W. Boos of Adams and Reese
LLP, Tampa, for Petitioner.

Mark Herdman of Herdman & Sakellarides,
P.A., Clearwater, for Respondent.


ATKINSON, Judge.


              The School Board of Hillsborough County, Florida (the School Board),

petitions for a writ of certiorari to review the trial court's order denying its motion to

dismiss Ms. Woodford's complaint alleging whistle-blower retaliation in violation of
section 112.3187, Florida Statutes (2017) (the Whistle-blower's Act). We grant the

petition and quash the trial court's order.

             Ms. Woodford served as the Chief Officer for Human Resources for the

School Board from July 22, 2013, through the termination of her employment on April

27, 2017. In her complaint, Ms. Woodford claimed that the School Board terminated

her in retaliation for her complaints of, and her refusal to participate in, various alleged

unlawful and unethical practices. Ms. Woodford neither pled that she exhausted all

administrative remedies before filing suit nor that no such administrative remedies

existed.

             The School Board moved to dismiss Ms. Woodford's complaint for lack of

subject matter jurisdiction pursuant to Florida Rule of Civil Procedure 1.140(b)(1),

claiming that Ms. Woodford failed to exhaust her administrative remedies prior to

bringing suit as required by the Whistle-blower's Act. In support of its motion, the

School Board attached its 2004 contract with the Division of Administrative Hearings

(DOAH) for the "adjudication of administrative disputes" pursuant to section 120.65,

Florida Statutes (2017).

             Under "Scope of Services," the contract provides that "DOAH agrees to

make Administrative Law Judges available to" the School Board. The contract then

provides that "the Administrative Law Judges to be provided are experts in the

adjudication of administrative disputes and such Administrative Law Judges shall,

where possible, be persons familiar with the law involving the issues at hand." Under

"Request for Services," the contract provides that "in order to obtain the services of an

Administrative Law Judge," the School Board shall initiate a letter to the Chief Judge of



                                              -2-
DOAH requesting the services of an Administrative Law Judge along with "a copy of

any materials relevant to the request." The contract then provides that DOAH shall

provide an Administrative Law Judge within thirty days of its receipt of the letter.

              After a hearing, the trial court denied the School Board's motion to

dismiss, stating the following:

              For the reasons argued by [Ms. Woodford's] counsel in his
              papers and at the hearing, and in light of Florida Law, the
              Motion is denied. Most simply, the School Board has no
              policy or practice for dealing with whistleblower complaints
              administratively, as is evidenced by the lack of any proof that
              Woodford was put on notice at any time to follow such a
              policy or practice. Because the Court finds that there was no
              duty on Ms. Woodford to exhaust any administrative
              remedies, there was no duty for her to plead that she had
              done so.

The School Board timely filed its petition for writ of certiorari, arguing that the trial court's

denial of its motion to dismiss departed from the essential requirements of the law

because it incorrectly found that the School Board did not have an administrative

remedy that Ms. Woodford was required to exhaust and it inserted a notice requirement

into the statute that is not supported by its text. We agree.

              A petition for a writ of certiorari must pass a three-pronged test before an

appellate court may grant relief from an erroneous interlocutory order. Stephens v.

Geoghegan, 702 So. 2d 517, 521 (Fla. 2d DCA 1997); Parkway Bank v. Fort Myers

Armature Works, Inc., 658 So. 2d 646, 648 (Fla. 2d DCA 1995). "A petitioner must

establish (1) a departure from the essential requirements of the law, (2) resulting in

material injury for the remainder of the trial (3) that cannot be corrected on

postjudgment appeal." Parkway, 658 So. 2d at 648. This court must first examine the

second and third prongs, which are sometimes referred to as "irreparable harm," to

                                              -3-
determine whether we have certiorari jurisdiction to hear the petition at all. See Nader

v. Fla. Dep't of Highway Safety & Motor Vehicles, 87 So. 3d 712, 721 (Fla. 2012); State

Farm Fla. Ins. Co. v. Buitrago, 100 So. 3d 85, 88 (Fla. 2d DCA 2012). If the

jurisdictional prongs are met, then this court must determine whether the trial court's

nonfinal order departs from the essential requirements of the law. Buitrago, 100 So. 3d

at 88.

              In general, certiorari is not the appropriate vehicle to review the denial of a

motion to dismiss. Fassy v. Crowley, 884 So. 2d 359, 362 (Fla. 2d DCA 2004) (citing

Martin-Johnson, Inc. v. Savage, 509 So. 2d 1097, 1099 (Fla. 1987)). However, courts

have exercised certiorari jurisdiction to review the denial of a pretrial motion alleging

failure to exhaust administrative remedies in actions brought pursuant to the Whistle-

blower's Act. See, e.g., Bradshaw v. Bott, 205 So. 3d 815, 817–18 (Fla. 4th DCA 2016)

(accepting certiorari jurisdiction to review order denying motion for summary judgment

for failure to exhaust pre-suit requirements of the Whistle-blower's Act); Univ. of Cent.

Fla. Bd. of Trs. v. Turkiewicz, 21 So. 3d 141, 145 (Fla. 5th DCA 2009) (accepting

certiorari jurisdiction to review order denying motion to dismiss for failure to exhaust

administrative remedies before filing suit under the Whistle-blower's Act). Where, as in

this case, a pretrial motion would have terminated litigation if granted, its denial can be

"properly reviewed via certiorari where the statutory presuit requirements ha[ve] not

been met[.]" Bradshaw, 205 So. 3d at 817; see, e.g., Parkway, 658 So. 2d at 649

("[Pre-suit requirements] cannot be meaningfully enforced postjudgment because the

purpose . . . is to avoid the filing of the lawsuit in the first instance."). Because the

School Board seeks review of the denial of its motion to dismiss based on Ms.



                                             -4-
Woodford's failure to exhaust her administrative remedies under the Whistle-blower's

Act, we have jurisdiction in this case.

              Having found a basis for certiorari jurisdiction, we must determine whether

the trial court departed from the essential requirements of the law. See Stephens, 702

So. 2d at 521. A departure from the essential requirements of the law "is something

more than a simple legal error." See Fassy, 884 So. 2d at 363–64. "There must be a

violation of a clearly established principle of law resulting in a miscarriage of justice." Id.

(citing Combs v. State, 436 So. 2d 93, 95–96 (Fla. 1983)).

              Section 112.3187(8) identifies three classes of persons who may file a

whistle-blower complaint. See § 112.3187(8)(a)–(c). Because Ms. Woodford was the

Chief Officer of Human Resources for the School Board, she falls within section

112.3187(8)(b), which applies to local public employees. That section provides the

following:

              Within 60 days after the action prohibited by this section, any
              local public employee protected by this section may file a
              complaint with the appropriate local governmental authority,
              if that authority has established by ordinance an
              administrative procedure for handling such complaints or has
              contracted with the Division of Administrative Hearings
              under s. 120.65 to conduct hearings under this section. The
              administrative procedure created by ordinance must provide
              for the complaint to be heard by a panel of impartial persons
              appointed by the appropriate local governmental authority.
              Upon hearing the complaint, the panel must make findings of
              fact and conclusions of law for a final decision by the local
              governmental authority. Within 180 days after entry of a final
              decision by the local governmental authority, the public
              employee who filed the complaint may bring a civil action in
              any court of competent jurisdiction. If the local governmental
              authority has not established an administrative procedure by
              ordinance or contract, a local public employee may, within
              180 days after the action prohibited by this section, bring a
              civil action in a court of competent jurisdiction. For the

                                             -5-
              purpose of this paragraph, the term "local governmental
              authority" includes any regional, county, or municipal entity,
              special district, community college district, or school district
              or any political subdivision of any of the foregoing.

§ 112.3187(8)(b) (emphasis added). The statute affords a local governmental authority

the option to handle a whistle-blower claim itself before it is hailed into court, provided

that the local governmental authority has established one of two alternative

administrative remedies that an employee must exhaust: one by ordinance and the

other by contract with DOAH. The School Board chose to contract with DOAH.

              Here, the trial court's order allowing Ms. Woodford to pursue her whistle-

blower complaint without exhausting her administrative remedies constitutes a

departure from the essential requirements of the law because the trial court

misinterpreted the exhaustion requirement set forth in the Act by improperly inserting

into the statute two requirements that are not supported by its text: (1) that the DOAH

contract explicitly reference the Whistle-blower's Act, and (2) that the local

governmental authority provide notice to a prospective whistle-blower claimant.1

              Ms. Woodford argues that because the Whistle-blower's Act requires a

contract with DOAH to be for the specific purpose of "conducting hearings under this

section," the School Board's contract with DOAH, which does not expressly refer to the

Whistle-blower's Act, is insufficient. The School Board argues that the language of the

Act does not require the contract to include this level of specificity.




              1In
                its order, the trial court does not actually mention the School Board's
contract with DOAH. However, the trial court based its decision on "the reasons argued
by [Ms. Woodford's] counsel in his papers and at the hearing." We address the two of
those arguments that merit discussion.
                                             -6-
             The School Board contends that neither alternative remedy under the

statute has to expressly reference the Act. Courts have affirmed the sufficiency of

general ordinance procedures that made no express reference to the Whistle-blower's

Act or complaints under it. See, e.g., Dinehart v. Town of Palm Beach, 728 So. 2d 360,

361 (Fla. 4th DCA 1999); City of Miami v. Del Rio, 723 So. 2d 299, 300 n.2, 301 n.3

(Fla. 3d DCA 1998). Because general ordinances are sufficient to establish the

statutory administrative remedy, the School Board argues that a general contract with

DOAH should be as well. The School Board contends that because it contracted with

DOAH to adjudicate administrative disputes, its contract with DOAH is broad enough to

cover whistle-blower complaints. We agree.

             A contract that enables the School Board to have DOAH conduct hearings

to resolve whistle-blower complaints is a contract to conduct hearings "under this

section." The contract is sufficient as long as hearings under section 112.3187(8)(b) are

among the administrative matters that DOAH would be contractually required to

adjudicate at the request of a local governmental authority. Describing DOAH's

contractual obligation with general language broad enough to encompass other

administrative matters does not render it insufficient. Indeed, if the School Board's

contract with DOAH had to expressly list each claim that DOAH must hear, then the

contract would be rendered meaningless because it does not list any specific claims

that must be heard. Rather, the contract provides for the services of Administrative Law

Judges "in certain proceedings in which the substantial interests of a party are

determined by the [School Board]." This language is no less susceptible of applying to

whistle-blower complaints than to any other administrative dispute. As such, the School



                                           -7-
Board's contract with DOAH provides an administrative remedy that must be exhausted

under section 112.3187(8)(b).

              The trial court's stated rationale for denying the School Board's motion to

dismiss was based on lack of notice: "[T]he School Board has no policy or practice for

dealing with whistleblower complaints administratively, as is evidenced by the lack of

any proof that Woodford was put on notice at any time to follow such a policy or

practice." However, the Act does not require that a local governmental authority

affirmatively place employees on notice that they must exhaust the local governmental

authority's administrative remedy. The Act itself puts an employee on notice.

              The cause of action brought by Ms. Woodford is a creature of statute,

which itself instructs a potential claimant on the condition precedent of exhaustion of the

local governmental authority's administrative remedy. The legislature could have

included a requirement that the local governmental authority provide notice, but it did

not do so in the Whistle-blower's Act. Cf., e.g., § 448.109(3)(a), Fla. Stat. (2018)

(requiring employers to post notice of employees' rights to Florida minimum wage in a

conspicuous and accessible place); § 440.185(10), Fla. Stat. (2018) (stating that, "upon

receiving notice of an injury from an employee," employers or carriers must "provide the

employee with a written notice . . . of the availability of services from the Employee

Assistance and Ombudsman Office"); 42 U.S.C. § 2000e-10 (containing express notice

posting requirements providing specific information to employees of their rights under

Title VII).

              Because there is no notice requirement in the Act, the School Board was

not required to give notice to its employees that it had a contract with DOAH to provide



                                           -8-
an administrative remedy for whistle-blower complaints. This court cannot write a notice

requirement into the statute. See Fla. Dep't of Revenue v. Fla. Mun. Power Agency,

789 So. 2d 320, 324 (Fla. 2001) ("Under fundamental principles of separation of

powers, courts cannot judicially alter the wording of statutes where the Legislature

clearly has not done so."). The trial court departed from the essential requirements of

the law when it inserted one.

              The trial court's order denying the School Board's motion to dismiss

departs from the essential requirements of the law because it incorrectly found that the

School Board did not have an administrative remedy that Ms. Woodford was required to

exhaust before filing her civil action in court. See Progressive Express Ins. Co. v.

Reaume, 937 So. 2d 1120, 1123 (Fla. 2d DCA 2006) ("[A] circuit court departs from the

essential requirements of law where it permits parties to litigate in that court where there

is a contractual or legal obligation to proceed only administratively." (citing Univ. of

Miami v. Klein, 603 So. 2d 651, 652 (Fla. 3d DCA 1992))); Metropolitan Dade County v.

Recchi Am., Inc., 734 So. 2d 1123, 1125 (Fla. 3d DCA 1999). Because Ms. Woodford

had a legal obligation to exhaust her administrative remedies and failed to do so, the

trial court departed from the essential requirements of the law in denying the School

Board's motion to dismiss. See FCCI Ins. Co. v. NCM of Collier Cty., Inc., 15 So. 3d 5,

7–8 (Fla. 2d DCA 2009). Accordingly, we grant the petition for writ of certiorari and

quash the trial court's order.

              Petition granted; order quashed.



LUCAS, J., Concurs.
KHOUZAM, J., Dissents with opinion.

                                             -9-
KHOUZAM, Judge, Dissenting.


               Because the School Board failed to establish that there was a departure

from the essential requirements of the law, I respectfully dissent.

               "A departure from the essential requirements of the law means 'a violation

of a clearly established principle of law resulting in a miscarriage of justice.' " Gator

Boring & Trenching, Inc. v. Westra Const. Corp., 210 So. 3d 175, 184 (Fla. 2d DCA

2016) (quoting Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885, 889 (Fla. 2003)). Thus,

a "departure from the essential requirements of law necessary for the issuance of a writ

of certiorari is something more than a simple legal error." Futch v. Fla. Dep't of Highway

Safety & Motor Vehicles, 189 So. 3d 131, 132 (Fla. 2016) (quoting Kaklamanos, 843

So. 2d at 889). Mere disagreement with a lower court's interpretation of the law "is an

improper basis for common law certiorari." Ivey v. Allstate Ins. Co., 774 So. 2d 679, 683

(Fla. 2000).

               In the instant case, section 112.3187(8)(b), Florida Statutes (2017),

provides in pertinent part:

               [A]ny local public employee protected by this section may file
               a complaint with the appropriate local governmental
               authority, if that authority has established by ordinance an
               administrative procedure for handling such complaints or has
               contracted with the Division of Administrative Hearings under
               s. 120.65 to conduct hearings under this section. . . . Within
               180 days after entry of a final decision by the local
               governmental authority, the public employee who filed the
               complaint may bring a civil action in any court of competent
               jurisdiction. If the local governmental authority has not
               established an administrative procedure by ordinance or
               contract, a local public employee may . . . bring a civil action
               in a court of competent jurisdiction.




                                            - 10 -
(Emphasis added.) The School Board admitted that it has no administrative policy or

practice for dealing with whistle-blower complaints. The majority agrees with the School

Board that its general contract with DOAH constitutes such a policy or practice. But that

is not the only fair interpretation of the statute. To the contrary, the language "to

conduct hearings under this section" suggests that the contract with DOAH must

expressly refer to the Whistle-blower Act. Since neither interpretation constitutes a

clearly established principle of law, there can be no resulting miscarriage of justice and

thus no grounds for granting the School Board's petition.

                I also disagree with the majority's conclusion that the trial court

erroneously inserted a notice requirement into the statute. The Order Denying Motion

to Dismiss states: "[T]he School Board has no policy or practice for dealing with

whistleblower complaints administratively, as is evidenced by the lack of any proof that

Woodford was put on notice at any time to follow such a policy or practice." In my view,

this statement did not imply that notice was required. Rather, it was simply an

observation that, had there been an ordinance or contract dealing with Whistle-blower

complaints, Ms. Woodford would have been required to follow it prior to filing suit. The

School Board presented nothing to the trial judge indicating a procedure or policy with

which Ms. Woodford was required to comply.

                In light of these considerations, I would deny the School Board's petition

for writ of certiorari.




                                             - 11 -